El Juez Asociado Sb. Wolf
emitió la opinión del tribunal.
En febrero 17 de 1914, Víctor P. Martínez y González presentó una demanda en la Corte de. Distrito de Aguadilla. Los demandados formularon excepciones previas que fueron *372declaradas con lugar y en 4 de mayo, 1914, el demandante radicó una demanda enmendada. Después de esto el deman-dante, con permiso de la corte, presentó de nuevo una segun-da demanda enmendada en junio 30, 1914. Los demandados contestaron la segunda demanda enmendada que fué archi-vada en la oficina del secretario en julio 9, 1914.
Deducimos de los autos que, estando entablada la con-troversia entre las partes, el casó fué señalado en el calenda-rio para juicio. En junio 1, 1915, la corte de distrito dictó una resolución en la que exponía que, habiendo el demandante presentado una moción interesando la suspensión del caso por no haber sido notificado del señalamiento, debía trans-ferirse la vista para el día 8 de junio, 1915. De esta resolu-ción transfiriendo el caso, aparece ele los autos que el deman-dante fué debidamente notificado, puesto que en junio 4, 1915, escribió éste una carta al secretario de la corte de distrito solicitando otra suspensión del juicio debido a la demanda enmendada que se acompañó a la comunicación. El secreta-rio archivó debidamente la demanda enmendada. El día señalado para el juicio los demandados por conducto de su abogado comparecieron ante la corte y pidieron a la corte que fuera eliminada la demanda enmendada y se dictara sentencia. La corte accedió a ambas peticiones y el deman-dante interpuso apelación.
La cuestión principal envuelta en esta apelación estriba en la interpretación del artículo 139 del Código de Enjuicia-miento Civil. Este artículo en el texto castellano dice lo siguiente: >
“Cualquier alegación podrá enmendarse, una vez por la parte que la haya presentado sin costas, en cualquier tiempo antes de pre-sentarse la contestación o excepciones previas, o después de éstas y antes de juzgarse la cuestión de derecho planteada por la alegación que ha de enmendarse, etc. etc.”
Un examen descuidado de este artículo del código, según está redactado en, castellano, podría inducir a una parte a *373creer que tenía derecho a enmendar por su propia moción después de formulada la contestación, debido a la referencia algo ambigua a la palabra éstas, .que podría considerarse como aplicable tanto a las palabras contestación como a las excepciones previas. Sin embargo, gramaticalmente, la pa-labra éstas se refiere estrictamente a las excepciones previas, y esa interpretación también sería la única natural y lógica. Una parte puede enmendar su demanda antes de la contesta-ción o excepciones previas. También puede enmendar su demanda después de formuladas las excepciones previas, pero no después de dictada resolución sobre dichas excepcio-nes. Hasta que la cuestión no haya quedado sometida a la corte el demandante tiene dominio sobre su aleg’ación. Des-pués que una cuestión de ley ha sido sometida a la corte, la enmienda debe hacerse con permiso de la corte, la que casi invariablemente se concede después de declarada con lugar una excepción previa. Pero cualquier duda que exista desa-parece al examinar el texto inglés, el cual es como sigue:
“Any pleading may be amended once by the party of course, and without costs, at- any time before ansiver or demurrer is filed, or after demurrer and before the trial of the issue of law thereon, by filing, etc.”
No puede, por tanto, haber discusión alguna de que nin-gún demandante tiene derecho a presentar una demanda enmendada sin permiso de la corte una vez que la corte ha resuelto sobre la excepción previa. El demandante en este caso aparentemente creyó que después que había radicado dos demandas enmendadas con permiso de la corte al ser de-claradas con lugar las excepciones previas, no había agotado su derecho a enmendar la demanda “por su propia moción.” El texto del artículo 139 excluye esta proposición.
El demandante entonces, no teniendo derecho a enmendar su demanda, la última demanda enmendada que fué enviada al secretario era tanto como un papel sin valor alguno; no tenía existencia legal como alegación y la corte tenía dere-*374ello a considerarla como nn documento inexistente. Los de-mandados creyeron conveniente pedir sn eliminación de los autos, y si el demandante hubiera considerado oportuno estar presente el día señalado para el juicio la corte le podría haber concedido algún remedio. Sin embargo, aunque fué. notifi-cado de dicho juicio, no compareció a la vista. El apelante alegó que la corte no tenía derecho a señalar el caso para el día 8 de junio a iniciativa propia después de conceder la moción del demandante relativa a la suspensión. Nos incli-namos a creer que la corte tiene tal derecho, pero en este caso aparece además, que el mismo demandante solicitó la suspensión de la vista después de haber sido señalado el caso para juicio, estando o no en debido orden dicho señalamiento. La corte estuvo enteramente justificada en hacer caso omiso de la demanda enmendada y dictar sentencia a favor de los demandados. El demandante todavía pudo haber solicitado ser eximido de los efectos de la. sentencia, aunque no queremos decir que la corte debió haber concedido tal remedio después de haber sido presentadas ya por el demandante una demanda original y dos demandas enmendadas.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.'

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Alclrey y Hutchison.